Citation Nr: 1539260	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1961 to January 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, April 2014, and December 2014 the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed bilateral hearing loss disability is not related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral hearing loss disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.
Stegall concerns

As alluded to above, in December 2013, April 2014, and December 2014 the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records and obtain a VA medical opinion as to the etiology of the Veteran's bilateral hearing loss disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding medical treatment records were obtained and associated with the claims folder.  Also, a VA medical opinion was obtained as to the etiology of the Veteran's bilateral hearing loss disability.  Although the Board finds that the medical opinion is not adequate for VA evaluation purposes, the Board notes that a VHA opinion was thereafter obtained which the Board has found to be adequate for evaluation purposes and associated with the claims folder.  Accordingly, no prejudicial error resulted from the failure to obtain an adequate medical opinion on remand.  The Veteran's bilateral hearing loss disability claim was readjudicated most recently via a March 2015 supplemental statement of the case (SSOC).  

As outstanding VA treatment records were obtained, the Board's other remand instruction has been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In and August 2008 letter, prior to the initial adjudication of the claim, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, and post-service VA and private treatment records.  

Additionally, as discussed above, a VHA opinion was obtained as to whether the Veteran's bilateral hearing loss disability is related to his military service.  The VHA opinion report reflects that the examiner reviewed the Veteran's past medical history, reviewed the Veteran's electronic claims folder, and provided an opinion which is supported by a rationale.  The Board concludes that the VHA opinion report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Service connection for a bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss disability that is related to his military service, in particular noise exposure from aircraft and emergency vehicle sirens.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2015).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000. or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

The Board initially notes that the record does not reflect medical evidence showing any manifestations of hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a hearing loss disability until 1993 (more than 20 years after his separation from active service) that are consistent with a hearing loss disability.  As such, service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

Having determined that service connection on a presumptive basis is not warranted, the Board will next determine whether service connection is warranted on a direct basis.   

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a bilateral hearing loss disability.  For example, during an October 2009 VA audiological examination, puretone threshold during the examination was in excess of 26 dB in each ear from 1000 Hz to 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a bilateral hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to the claim.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a bilateral hearing loss disability.  Although an audiogram is not available for his January 1961 enlistment examination, whispered voice testing was measured at 15/15 in each ear.

Pure tone thresholds, in decibels, were as follows for the November 1968 separation audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Accordingly, Hickson element (2) is not met with respect to disease in service.

With respect to in-service injury, the Veteran maintains that he developed a hearing loss disability due to noise exposure in service from working as a medical service specialist; he specifically reported that he was exposed to loud noise from aircraft and emergency vehicle sirens.  The Veteran served on active duty from January 1961 to January 1969.  His DD Form 214 reflects that his military occupational specialty was indeed a medical service specialist.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of a hearing loss disability.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as a medical service specialist, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current bilateral hearing loss disability is related to his military service.

Specifically, the Veteran's claims folder was forwarded to a VHA reviewer, A.B., AuD. in June 2015.  After review of the Veteran's claims folder and consideration of the Veteran's medical history, the VHA reviewer concluded that the Veteran's bilateral hearing loss disability is less likely than not related to military service.  The VHA reviewer's rationale for her conclusion was based on her finding that the Veteran's November 1968 separation audiological examination documented normal hearing sensitivity in both ears.  Moreover, the Veteran denied hearing loss on his report of medical history in conjunction with the examination.  Further, the fact that thresholds were recorded at 5 dB at 500, 1000, 2000, 3000, and 4000 Hz as well as 10 dB at 6000 Hz in both ears eliminated the chance that a significant threshold shift may have occurred from 500 to 6000 Hz in either ear.  There was also no evidence that a temporary shift in the Veteran's hearing sensitivity ever occurred during his military service.  None of the physical examinations documented any complaints or problems with the Veteran's ears or hearing.  Further, the VHA reviewer acknowledged that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim and that service connection can be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meet the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Although the VHA reviewer conceded the Veteran's in-service acoustic trauma, she could not find credible evidence that the noise exposure caused acoustic trauma resulting in temporary or permanent hearing threshold shifts.  

Moreover, the VHA reviewer noted the review of medical literature pertaining to hearing loss which did not support a finding that the Veteran's current hearing loss is related to military service.  Specifically the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss" discussed the long-term damage seen from temporary hearing threshold shifts in mice, however, it was not applicable to non-human primates or primates and in other systems, the mice model failed.  Moreover, the Institute of Medicine's 2005 study "Noise and Military Service-Implications for Hearing Loss and Tinnitus" indicated that there was not sufficient evidence to determine whether or not noise-induced hearing loss can develop long after cessation of noise exposure, that anatomical and physiological data on recovery (animal studies) suggest that it is unlikely that delayed effects occur and that the most pronounced effects on hearing are measurable immediately after noise exposure.  Accordingly, the VHA reviewer found no medically sound basis to attribute the post-service findings, identified several years after the Veteran's separation from service and after several years of occupational noise exposure, to a noise injury in service.

The June 2015 VHA report was based upon thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the June 2015 VHA reviewer's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of a bilateral hearing loss disability for several years after service and his service records which are absent any indication that the onset of his hearing loss was during service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the in-service exposure to noise did not cause his current hearing loss disability.   

The Board notes that the evidence of record includes an April 2008 VA treatment record in which a VA clinician opined that based on the Veteran's report of service noise exposure and the configuration of his hearing loss, it was at least as likely as not that his current disability was caused by service.  However, a rationale was not provided for the opinion.  As such, the Board finds that opinion to be of no probative value.  See Hernandez -Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

The Veteran's wife also reported in an October 2008 statement that he was told by a physician in the late 1970s or early 1980s that he had some nerve damage.  She further related that the physician had left town and they did not know where the records could be located.  While she is competent to relate what a physician stated, such finding in the late 1970s does not show that the currently diagnosed disorder began in or is related to service.  

The Board also observes that in the February 2014 Informal Hearing Presentation (IHP), the Veteran submitted a medical article documenting a delayed onset of hearing loss following noise exposure.  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  On the contrary, the June 2015 VHA reviewer specifically considered the Veteran's history of hearing loss, and conducted a thorough analysis of the Veteran's medical history.  She thereafter determined that the Veteran's current bilateral hearing loss disability is not related to service, to include noise exposure, and provided a rationale for her conclusion as discussed above.  The Board therefore finds the June 2015 VHA opinion report to be the most probative evidence in determining whether the Veteran's bilateral hearing loss disability is related to military service.    

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran has submitted statements from G.F., J.B., and his wife which indicate that the onset of his current bilateral hearing loss disability was during service.  The Board further notes that these lay people and the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), have presented no probative clinical evidence of a nexus between the Veteran's bilateral hearing loss disability his military service.   The Board finds that the Veteran, G.F., J.B. and his wife as lay people are not competent to associate currently diagnosed sensorineural hearing loss to acoustic trauma during service.  That is, they are not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Such opinion requires specific training in field of audiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, G.F., J.B., or his wife has the training in the field of audiology to render medical opinions, the Board must find that their contention with regard to a nexus between the Veteran's bilateral hearing loss disability and his military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, his wife, G.F., and J.B. in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability since service.  While the Veteran is competent to report hearing loss symptoms over the years since service, the Board notes that hearing loss was not noted during service or found at the time of his service discharge.  The Board finds that his current statements regarding a continuity of symptoms since service are not entitled to a finding of credibility in light of the audiological test results from the November 1968 separation examination from service and the Veteran's report on the contemporaneous medical history form that he did not have hearing loss.  Moreover, a July 2003 VA treatment record indicates the Veteran reported a gradual and progressive hearing loss with an onset of 10 years.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

The Veteran has reported that he did not have a hearing test at the time of his separation examination.  However, the contemporaneous report of separation shows the results of audiometric testing.  In addition, the test results are consistent with the Veteran's own report on the contemporaneous medical history that he did not have hearing loss.

For the above reasons, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


